DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes the following 
legal phraseologies: “means” in lines 2 and 5; “said” in line 3.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 11 is objected to because of the following informalities: 
In claim 11, line 10, “the the” should read “the”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support” in claims 1 and 11; “attachment” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “support” in claims 1 and 11 is interpreted to:
- have a general elongated shape curved in C or U, include one or has a relatively thin strip shape, 
- have a general shape of a headband, be made of flexible material to adapt as best as possible to the curvature of the individual's head and/or the accessory worn by the individual, 
- be articulated to adapt as best as possible to the curvature of the individual's head and/or the accessory worn by the individual, or 
- consist of several sheets to have a so-called closed position (para [0032]).
The limitation “attachment” in claim 11 is interpreted to be magnets, hooks and 
loops, shape cooperation, elastic clipping, anti-slip elements or elastic elements (para [0032]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "thin" in claim 2 is a relative term which renders the claim indefinite.  The term "relatively thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 9 recites the limitation "the means for transmitting sounds or music" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the means for transmitting sounds or music" is read “means for transmitting sounds or music”.
	Claims 1 and 11 recite “wherein the device is configured to operate autonomously.” The phrase appears to refer to the preamble.  The phrase is unclear because the claim recites functions without providing any indication about what structure performs the function.  Thus, the boundaries of the functional language are unclear because the claims do not provide for what performs the function.  It is unclear whether the claim requires unnamed structure or whether applicant claims inherent properties of 
Claims 2-10 and 12 inherit and do not remedy the deficiencies of independent claims 1 and 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Lim et al. (U.S. Pre-Grant Publication No. US 2016/0143554 A1).
Regarding claim 1, Lim teaches a device (10) (Fig. 54A) for measuring and/or stimulating a brain activity (apparatus, 800; para [0295]), comprising: means (12) for transmitting and/or detecting physiological signals produced by the a brain of an individual (sensor modules, 850; para [0037]), and a support (14) for said transmitting and/or detecting means (12) (connection frame, 830; para [0295]), said support (14) being configured to extend over the top of a head of the individual (para [0297]; note connection frame 830 extends over the top of head 1, as seen in Fig. 54A), the support comprising means (16) for removably attaching to an accessory to be worn by the head of the individual (attachment/detachment coupler, 820; para [0295]; the accessory is interpreted to be headphone 890 comprising driver housings 891 for outputting sounds and headband 895; the attachment/detachment coupler 820 removably attaches the headband 895 to main body 810 connected to connection frame 830, as seen in Fig. 54A), the support being configured so that the transmitting and/or detecting means (12) are, when the device (10) is disposed on the head of the individual, interposed between the accessory (20) and the head of the individual (note connection frame 830 is positioned between headband 895 and head 1, as seen in Fig. 54A), and maintained in substantially tight contact on the head of the individual (para [0297]), wherein the device (10) is configured to operate autonomously (para [0382]).  



Regarding claim 3, Lim teaches the invention of claim 1 as discussed above, and further teaches the attaching means (16) forms a loop to enclose said accessory or be traversed by said accessory (20) (para [0297]; note the attachment/detachment coupler 820 is a Velcro/hook-and-loop structure that removably attaches the headband 895 to main body 810 connected to connection frame 830, as seen in Fig. 54A)

Regarding claim 4, Lim teaches the invention of claim 1 as discussed above, and further teaches said attaching means are selected from a group consisting of magnets, hooks and loops, shape cooperation, elastic clipping, anti-slip elements and elastic elements (para [0297]).

Regarding claim 5, Lim teaches the invention of claim 1 as discussed above, and further teaches said transmitting and/or detecting means are sensors (12) that include pins (24) or discs (para [0010]; para [0017]; note a sensor module comprises a plurality of sensor electrodes, and the sensor electrodes comprise tapering portions) comprising at least one dry electrode (27) (para [0015]) configured to come into contact with the scalp of the individual wearing the device (10) (para [0297]), without the use of coupling fluid (note dry electrode does not require coupling fluids).

Regarding claim 6, Lim teaches the invention of claim 5 as discussed above, and further teaches the pins (24) or discs are made of a conductive polymer material (para [0015]).

Regarding claim 7, Lim teaches the invention of claim 1 as discussed above, and teaches the invention further comprises at least one electronic board (25) for amplifying the electrical signals detected 

Regarding claim 8, Lim teaches the invention of claim 1 as discussed above, and teaches the invention further comprises means for remote communication with an electronic system independent of said accessory (para [0070]-[0071]; the apparatus further comprises a communication circuit that communicates with an external device, such as computer device).

Regarding claim 9, Lim teaches the invention of claim 1 as discussed above, and teaches an audio headset, comprising (headphone 890; para [0295]); a hoop (headband, 895) carrying two opposite ends of the means for transmitting sounds or music (driver housings, 891; para [0295]), comprising at least one device (10) according to claim 1 removably attached to the support (14) (para [0295]; headband 895 of headphone 890 is removably connected to connection frame 830, as referenced in Fig. 54A and para [0295]).  

Regarding claim 10, Lim teaches the invention of claim 1 as discussed above, and teaches the device is an EEG device (para [0065]; para [0076]; para [0318]-[0320]; note the apparatus of Lim further comprises a controller comprising an emergency prediction module, which involves collecting EEG signal to detect stroke, see Fig. 62).  

Regarding claim 11, Lim teaches a device (Fig. 54A) for measuring and/or stimulating a brain activity (apparatus, 800; para [0295]), comprising: an electrode configured to transmit or detect physiological signals produced by a brain of an individual (sensor modules, 850; para [0037]; para [0298]); a support configured to support the electrode (connection frame, 830; para [0295]), said support being configured to extend over the top of a head of the individual (para [0297]; note connection frame 830 extends over the top of head 1, as seen in Fig. 54A); an attachment coupled to the support 

Regarding claim 12, Lim teaches the invention of claim 11 as discussed above, and teaches the attachment is selected from a group consisting of magnets, hooks and loops, shape cooperation, elastic clipping, anti-slip elements and elastic elements (para [0297]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asjes et al. (U.S. Patent No. US 8,731,633 B2) teaches a headphone device (Fig. 1) to measure electric brain activity (device, 1; Abstract) comprises a headpiece (housing, 3) connected to a positioning strap (positioning strap, 13) where sensor electrodes (electrodes, 9) are mounted on the positioning strap (col 3, line 54-66).
Hagedorn (U.S. Patent No. US 8,938,301 B2) teaches a device (device, 600; Fig. 6) comprising an earpiece (earpiece, 602) to measuring brain electrophysiological signals (Abstract; col 9, line 21-51), the earpiece comprises side bars (side bars, 608), which include a track (track, 610) for insertion of sensors (sensors 612).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791